          IN THE UNITED STATES DISTRICT COURT FOR THE
                 WESTERN DISTRICT OF OKLAHOMA


ANTONE LAMANDINGO KNOX,                    )
                                           )
       Petitioner,                         )
                                           )
-vs-                                       )     Case No. CIV-19-0790-F
                                           )
TOMMY SHARP, Interim Warden,               )
                                           )
       Respondent.                         )


                                      ORDER

       Petitioner Antone Lamandingo Knox, a state prisoner appearing pro se, brings
this action seeking relief under 28 U.S.C. § 2241. Before the court is the Report and
Recommendation of August 29, 2019 (the Report, doc. no. 8) submitted by
Magistrate Judge Suzanne Mitchell. The Report recommends transfer of this case,
including transfer of petitioner’s pending motion for leave to proceed in forma
pauperis (doc. no. 2), to the United States District Court for the Eastern District of
Oklahoma. The Report observes that a § 2241 petition attacks the execution of a
sentence and must be filed in the district where the prisoner is confined. The Report
also observes that petitioner is incarcerated at the Oklahoma State Penitentiary in
McAlester, Pittsburg County, Oklahoma, a facility which is within the territorial
jurisdiction of the Eastern District of Oklahoma.
       In response to the Report, petitioner filed a document entitled, in part,
“Rebuttal Response to the Magistrate Judge Report.” Doc. no. 9. That document
has been filed by the clerk as an “objection” to the Report. The text of doc. no. 9,
however, does not object to transfer of this case. Petitioner states, “I have no
objection’s [sic] to the speedy transfer of my case to the U.S. E. D. of Okla. in the
interest of justice. It is so prayed!” Doc. no. 9, p. 3 of 3. The balance of doc. no. 9
relates to petitioner’s pending motion for in forma pauperis status, complaining
about delays allegedly caused by corrections officials. The Report makes no
recommendations regarding any ruling on petitioner’s motion for leave to proceed
in forma pauperis. The Report simply recommends the motion be transferred to the
Eastern District of Oklahoma, along with this case.
        Based on the court’s de novo review of petitioner’s “objections,” the court
finds that petitioner has not objected to any rulings or findings recommended in the
Report. Any purported “objections” are therefore DENIED. Doc. no. 9. The Report
and Recommendation is ACCEPTED and AFFIRMED. Doc. no. 8.                            As
recommended by the magistrate judge, this § 2241 matter, including petitioner’s
motion to proceed in forma pauperis (doc. no. 2), is hereby TRANSFERRED to the
United States District Court for the Eastern District of Oklahoma.
        IT IS SO ORDERED this 10th day of September, 2019.




19-0790p001.docx




                                          2
